Citation Nr: 0023260	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for cerebrospinal 
meningitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) October 1995 rating decision which declined to 
reopen the claims of service connection for chronic back 
disability and cerebrospinal meningitis.


FINDINGS OF FACT

1.  Service connection for cerebrospinal meningitis and 
chronic back disability was most recently denied by RO rating 
decision in September 1978, and no timely appeal therefrom 
was filed by or on behalf of the appellant.

2.  Evidence received in support of the application to reopen 
the claim of service connection for cerebrospinal meningitis, 
furnished since the September 1978 RO rating decision, is 
duplicative and cumulative.

3.  Evidence received in support of the application to reopen 
the claim of service connection for chronic back disability, 
since the September 1978 RO rating decision, is new, 
relevant, and probative of the issue at hand.

4.  There is a current medical diagnosis of degenerative 
arthritis involving the veteran's lumbosacral spine, and the 
evidence indicates that such disability is likely to have 
developed as a result of injuries during the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The September 1978 RO rating decision, which denied 
service connection for cerebrospinal meningitis, is final.  
38 U.S.C.A. § 4005 (West 1976) (now 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 19.153 (1978) (now 38 C.F.R. § 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for cerebrospinal 
meningitis.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  Evidence submitted since the September 1978 RO rating 
decision denying service connection for chronic back 
disability is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

4.  Resolving the benefit of the doubt in the veteran's 
favor, his lumbosacral spine degenerative arthritis was 
incurred in active wartime service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic disability of the spine, 
including cerebrospinal meningitis, was initially denied by 
RO rating decision in July 1946 and June 1947, finding that 
the disability was not evident at the time of the veteran's 
service separation; no timely appeal from those rating 
decisions was filed following notification thereof.  

Subsequently, the veteran's claims of service connection for 
chronic back disability and cerebrospinal meningitis were 
denied by the RO in September 1978 (notification of which was 
mailed to him in October 1978), finding that the disabilities 
were not evident at the time of his service separation, and 
that he failed to submit competent medical evidence showing 
that his current back disabilities were related to his active 
service; he did not file a timely appeal from that decision.  
38 U.S.C.A. § 4005; 38 C.F.R. § 19.153.  Accordingly, the 
September 1978 RO rating decision denying, de novo, the 
claims of service connection for chronic back disability and 
cerebrospinal meningitis constitutes the most recent final 
decision with regard to those claims; it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  A final RO rating decision is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Elkins v. West, 12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  See 
Elkins, 12 Vet. App. 209.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See 
also Winters, 12 Vet. App. at 206.  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(the Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in September 1978.  

Evidence of record at the time of the September 1978 RO 
rating decision denying service connection for chronic back 
disability and cerebrospinal meningitis included 
(photocopies) of the veteran's service medical records, 
showing treatment for symptoms and impairment due to 
rheumatic fever, also diagnosed as cerebrospinal fever and 
meningococcic (service connection is currently in effect for 
rheumatic fever, rated noncompensable, but the evaluation 
thereof is not now on appeal); its manifestations included 
painful joints, including the low back, without objective 
evidence of abnormality; in May 1944, it was noted that 
convalescence from cerebrospinal fever and meningococcic was 
uneventful and the diagnosis was changed to rheumatic fever.  
On service separation medical examination in May 1946, it was 
noted that he had cerebrospinal fever in 1944, but no 
pertinent clinical finding of meningitis or musculoskeletal 
impairment of the spine were found.

Medical records from the Raritan Valley Hospital in February 
1977 document surgical treatment for the veteran's lumbar 
spine disability; he underwent complete laminectomy at L4, 
bilateral lateral spinal fusion at L4-5, neurolysis of the L5 
nerve root, and disc excision at the L4-5 inter-space.  The 
diagnosis was herniated lumbar disc at L4-5 with right L5 
root compression and spinal stenosis, secondary to 
degenerative changes.  In April 1977, his treating physician 
indicated that he had lumbar root compression syndrome 
manifested by pain and tenderness in the lumbosacral area 
(associated with joint space narrowing and arthritis at L4-5, 
and transitional vertebra at L5 and L5-S1).

Evidence submitted since the September 1978 RO rating 
decision denying service connection for chronic back 
disability and cerebrospinal meningitis includes the original 
service medical records (which do not include any records not 
previously in the claims file).  

In his June 1995 application to reopen the claims of service 
connection for meningitis and back disability, the veteran 
indicated that he had pertinent impairment since active 
service; he noted he was treated for meningitis from 1944 to 
1945, and that he injured his spine while going down a ladder 
in about 1945.

A September 1996 magnetic resonance imaging study of the 
veteran's lumbar spine, performed at MESA General Hospital, 
shows degenerative changes of the lumbar spine ("with almost 
complete obliteration of the L5-S1 disc space"), and 
herniated nucleus pulposus producing canal stenosis at the 
L4-5 level.  

On VA medical examination of the spine in October 1996, 
including a review of the claims file, the veteran indicated 
that he fell off a ladder on his ship during active service, 
and his treatment consisted of sleeping on a board for 
several nights (the examiner observed that the "limited" 
service medical records did not provide specific details 
regarding the nature and extent of the back injury); it was 
indicated that he had rheumatic fever and meningitis in 1944, 
that he strained his back in 1943, and had back fusion in 
1975 or 1976.  On examination, status post lumbar fusion, 
degenerative lumbar disc disease, osteoarthritis of the 
spine, and herniated nucleus pulposus at L4-5, were 
diagnosed.  The examiner observed that there were no 
documents available to clearly define what, if any, bony 
injury the veteran sustained in 1945, that osteoarthritis was 
a more likely diagnosis for his back problems and, with lack 
of documentation, prior injury could be excluded.

On VA neurological examination in October 1996, including a 
review of the claims file, the veteran reported having fallen 
from a ladder aboard his ship during World War II service, 
resulting in lumbar spine pain and functional impairment 
(gradually increasing in severity and persistence over the 
years).  The examiner indicated that the veteran's "back 
condition [was] the partial result of trauma sustained aboard 
ship when he fell off the ladder;" he indicated that the 
veteran had cerebrospinal fever secondary to meningococcus in 
1944, that the records indicated this was viral rather than 
bacterial meningitis, and that the veteran recovered 
completely; "neither historically or on exam" did the 
examiner find any residuals of that infection.  Lumbar 
osteoarthritis with right leg lumbar radiculopathy was 
diagnosed.  

In November 1996, a VA physician provided an opinion 
regarding possible spinal sequelae from the veteran's 
rheumatic fever.  The examiner stated that he just finished 
reviewing rheumatology literature and opined that repeated, 
prolonged attacks of rheumatic fever with inflammation of the 
joints capsules (affecting upper extremities, especially the 
hands) can cause Jaccoud's arthropathy; he was unable to find 
any relationship between rheumatic fever and spinal 
arthropathy; the veteran's "back trouble" dated back to his 
1945 injury (in a fall from a ladder), requiring 
hospitalization (during the course of which hospitalization 
rheumatic fever reportedly developed); the back problems 
became progressive and required two surgeries; in his 
opinion, the veteran's "failed back syndrome" was due to 
initial trauma during service, aging, and surgical residuals, 
but not due to rheumatic fever.  

VA medical records from December 1985 to September 1997 
document intermittent treatment for numerous symptoms and 
impairment including low back disability (including herniated 
nucleus pulposus).  During the treatment, the veteran 
indicated that he underwent two back surgeries in the 1970s.

On VA medical examination in November 1997, the veteran 
reported experiencing numerous symptoms and impairment 
including low back pain.  On examination, degenerative joint 
disease of the low back, status post surgery, was diagnosed.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for cerebrospinal meningitis.  Portions of 
the newly-furnished evidence are simply duplicative of 
evidence previously submitted and considered by the RO 
(original service medical records were submitted subsequent 
to the September 1978 RO rating decision, but complete and 
legible copies of such records were available and taken into 
consideration in September 1978 and prior thereto).  Such 
evidence is therefore neither new nor material; it does not 
provide a new factual basis on which the veteran's claim may 
be considered.  38 C.F.R. §§ 3.104, 3.156.

Parts of the newly-submitted evidence, as discussed above, 
are new in that they were not previously of record.  Such 
evidence includes VA and private medical records and VA 
medical examination reports in October and November 1996, and 
November 1997.  However, the entirety of this evidence is 
cumulative of other evidence previously submitted and 
considered the RO.  Specifically, competent medical evidence 
of record in September 1978 showed that the veteran was 
treated for cerebrospinal meningitis during service; the 
disease was shown to have resolved without residuals prior to 
service separation and was never again evident/diagnosed 
after service.  Competent medical evidence submitted 
subsequent to the final September 1978 RO rating decision 
likewise shows that cerebrospinal meningitis was treated and 
resolved completely (without residuals) prior to service 
separation, and that it was never again evident or diagnosed.  
Medical evidence diagnosing cerebrospinal meningitis, of 
service origin or otherwise, was not submitted or identified 
by or on behalf of the veteran since September 1978.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  In this case, no medical 
evidence diagnosing cerebrospinal meningitis has been 
submitted or identified.  Thus, the evidence submitted in 
support of the application to reopen the claim of service 
connection for cerebrospinal meningitis is clearly not new 
and material; it does not provide a new factual basis on 
which the veteran's claim may be considered.  38 C.F.R. 
§§ 3.104, 3.156.

The Board is mindful of the veteran's contention to the 
effect that cerebrospinal meningitis was treated during 
active service, resulting in chronic residual impairment 
which is present to this day.  However, medical evidence of 
record at the time of the final RO rating decision in 
September 1978 did not show the presence of cerebrospinal 
meningitis; the newly-submitted evidence likewise does not 
document a diagnosis thereof.  

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for cerebrospinal 
meningitis, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  Barnett, 
83 F.3d at 1383-84.

The Board notes that the October 1995 RO rating decision, 
declining to reopen the claim of service connection for 
cerebrospinal meningitis, appears to have adjudicated the 
veteran's application to reopen the claim under an 
interpretation of "new and material evidence" standard 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) (this fact has not escaped the veteran's 
representative's attention, see August 2000 Written 
Presentation to the Board).  That standard required that the 
new and material evidence present a reasonable possibility of 
changing the outcome of the previous final decision.  After 
the October 1995 rating decision (and the most recent 
supplemental statement of the case in April 1998), the 
Federal Circuit in Hodge, 155 F. 3d at 1363, invalidated the 
Colvin standard and required instead that new and material 
evidence need only provide a more complete picture of the 
circumstances surrounding the origin of an injury or 
disability, even where it would not eventually convince VA to 
alter a previous final decision.  

In this case, the RO does not appear to have adjudicated the 
veteran's application to reopen his claim of service 
connection for cerebrospinal meningitis under the new "new 
and material" evidence standard enunciated in Hodge.  The 
Board might have remanded that claim to the RO for such 
consideration.  See Winters, No. 99-7108, slip op. at 6 and 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000) (the Court 
was required to remand a claim to the Board for 
reconsideration in light of Hodge); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (the Board can only address a question 
not already addressed by the RO when the veteran has been 
provided adequate notice to respond, or if it does not result 
in prejudice to the veteran).  However, as noted in the 
discussion above, the reasoning in this case revolves around 
the absence of competent medical evidence diagnosing 
cerebrospinal meningitis at any time since separation from 
service.  The changes precipitated by Hodge did not affect 
the language of 38 U.S.C.A. § 1110 that requires evidence of 
chronic disability.  Because the analysis in this case would 
remain the same under either the invalidated-Colvin standard 
or the newer Hodge standard, there is no prejudice to the 
veteran in deciding this claim.  

With regard to the veteran's application to reopen the claim 
of service connection for chronic back disability, the Board 
concludes that the newly-submitted evidence, discussed above, 
is material to the claim as it includes evidence that must be 
considered to fairly decide the merits of the claim.  
Although the application to reopen that claim also appears to 
have been adjudicated by the RO under the Colvin "new and 
material evidence" standard, in light of the favorable 
resolution of this claim by the Board, this has clearly not 
resulted in prejudice to the veteran.  See Bernard, 4 Vet. 
App. 384.

The veteran's claim of service connection for chronic back 
disability was essentially denied by the RO in September 1978 
based on a finding that the disability was not evident at the 
time of his service separation, and that competent medical 
evidence of record did not provide a link or nexus between 
his current back disability and active service.  The newly-
submitted medical evidence shows that he continues to have 
chronic back disability, consisting of degenerative arthritis 
of the lumbosacral spine, linking the onset thereof to in-
service injury (see VA medical examination reports in October 
and November 1996).  Given the nature of this claim, this 
amounts to new and material evidence sufficient to reopen the 
claim of service connection for chronic back disability.  
Thus, the Board will review the claim de novo.

A review of the record indicates that the veteran's claim of 
service connection for chronic back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  It is noted that all 
available pertinent records have been obtained and associated 
with the claims folder.  On review of such material, the 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding records which the RO has not obtained.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
presumptively if the disability becomes manifest to a 
compensable degree within one year immediately after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Based on the entire evidence of record, the Board finds that 
the evidence supports service connection for the veteran's 
chronic back disability, diagnosed as degenerative arthritis 
of the lumbosacral spine.  Although such disability was not 
evident at any time during his active service period or for 
several years thereafter, and his service medical records do 
not document any back injury requiring treatment, the 
veteran's own contentions that he injured his back in a fall 
during active service are presumed credible; as a lay person, 
he is also competent to state that he sustained a fall from a 
ladder, and that he experienced recurrent pain and impairment 
since that time (increasing in severity and persistence over 
the years); his contention is not contradicted by any 
available evidence of record.

There is a clear medical diagnosis of degenerative arthritis 
involving the veteran's lumbosacral spine (supported by 
clinical studies), and the evidence indicates that such 
disability is at least partially related to in-service injury 
(see veteran's own competent and credible contention 
regarding in-service injury, and October and November 1996 VA 
medical examination reports linking current degenerative 
arthritis of the lumbosacral spine to service).  Although a 
VA examiner opined on medical examination of the spine in 
October 1996, that the veteran had osteoarthritis and, "with 
lack of documentation, prior injury could be excluded," 
private medical records in February 1977 (documenting spinal 
surgery) showed that degenerative changes in the lumbar spine 
were already present prior to the surgery.  Thus, it appears 
at least as likely as not that his current degenerative 
arthritis involving the lumbosacral spine developed as a 
result of in-service injury.  Resolving the benefit of the 
doubt in his favor, the veteran prevails as to this claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
cerebrospinal meningitis is denied.

New and material evidence having been presented in support of 
the claim of service connection for chronic back disability, 
the claim is reopened.

Service connection for degenerative arthritis of the 
lumbosacral spine is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

